STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2021    KW   1320


VERSUS


RUSSELL         PAYTON                                                  JANUARY       21,   2022




In   Re:          Russell       Payton,     applying   for    supervisory        writs,       19th
                  Judicial       District    Court,    Parish      of   East    Baton       Rouge,

                  No.    11- 94- 0047.




BEFORE:           GUIDRY,      HOLDRIDGE,    AND   CHUTZ,    JJ.


        WRIT     DENIED.


                                                 JMG
                                                 GH
                                                 WRC




 OURT      OF   APPEAL,        FIRST   CIRCUIT




        DEPUTt      CLERK      OF   COURT
                  FOR    THE   COURT